Citation Nr: 0908300	
Decision Date: 03/06/09    Archive Date: 03/12/09

DOCKET NO.  06-07 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim for service connection for hypertension and, 
if so, whether the claim should be granted.

2.  Whether new and material evidence has been presented to 
reopen a claim for service connection for a heart disability 
and, if so, whether the claim should be granted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Adams, Associate Counsel


INTRODUCTION

The Veteran retired from active duty in September 1997 after 
serving on active duty for more than 20 years.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.

The Veteran testified at a hearing before a Decision Review 
Officer of the RO in June 2005.  A transcript of that 
proceeding is of record.

The Statement of the Case provided to the Veteran in January 
2006 addressed the issues of entitlement to higher disability 
ratings for lumbar disc disease, migraine headaches, and 
bilateral knee disability.  The accompanying cover letter 
informed him of the requirement that he submit a timely 
substantive appeal to perfect his appeal on those issues.  In 
the February 2006 substantive appeal, however, the Veteran 
specifically limited his appeal to the issues listed on the 
title page.  The Board will limit its consideration 
accordingly.

The claims to reopen claims for service connection for 
hypertension and a heart disability are decided herein while 
the other matters on appeal are addressed in the remand that 
follows the order section of this decision.


FINDINGS OF FACT

1.  In an unappealed February 1998 rating decision, the 
originating agency denied claims for service connection for 
hypertension and a heart disability.

2.  The evidence received since the February 1998 rating 
decision includes evidence that relates to unestablished 
facts necessary to substantiate the claims, is not 
duplicative or cumulative of the evidence previously of 
record, and is sufficient to raise a reasonable possibility 
of substantiating the claims.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen a 
claim for service connection for hypertension.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156(a) (2008).

2.  New and material evidence has been received to reopen a 
claim for service connection for a heart disability.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria

Generally, a claim which has been denied in an unappealed RO 
decision may not thereafter be reopened and allowed.  38 
U.S.C.A. § 7105(c) (West 2002).  The exception to this rule 
is 38 U.S.C.A. § 5108, which provides that if new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.

New evidence is defined as evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of evidence is 
presumed unless the evidence is inherently incredible or 
consists of statements that are beyond the competence of the 
person or persons making them.  See Justus v. Principi, 3 
Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 
429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

Analysis

Initially, the Board notes that the claims for service 
connection for hypertension and a heart disability were 
reopened and adjudicated on the merits in the September 2003 
rating decision on appeal.  However, because the reopening of 
a claim is a jurisdictional matter that must be addressed 
before the Board may consider the underlying claim on its 
merits, the Board must determine this issue on its own.  See 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

Service connection for hypertension was denied by the RO in 
an unappealed rating decision of February 1998 based on its 
determination that hypertension was not present in service or 
currently.  Service connection for a heart disability also 
was denied by the RO in the same February 1998 rating 
decision based on its determination that a chronic heart 
disorder was not present in service or subsequent to service.

The pertinent evidence then of record included the Veteran's 
service treatment records, which showed that diagnostic 
assessments of uncontrolled hypertension and a borderline 
enlarged heart had been rendered in April 1996.  A May 1996 
record, however, indicated that additional blood pressure 
readings were normal and that there was no evidence of 
hypertension that required treatment.  The report of medical 
examination prepared immediately prior to the Veteran's 
retirement from active duty reflected that the Veteran's 
heart clinically was evaluated as normal, and no problems 
related to hypertension were noted.

The pertinent evidence then of record also included the 
report of a December 1997 VA examination.  The VA examiner 
noted that hypertension was not found on physical examination 
and that a chest X-ray study and electrocardiogram were 
normal.

The pertinent evidence received since the February 1998 
rating decision includes VA and private treatment records 
dated from 1998 to 2005; a February 2003 statement from the 
Veteran's VA physician; the report of an August 2003 VA 
examination; the transcript of the Veteran's June 2005 
hearing before a Decision Review Officer; and letters dated 
in April 2003 and July 2005 from the Veteran's private 
physician.

The post-service treatment records reflect that the Veteran 
has been treated for hypertension and complaints related to 
chest pain since his retirement from active duty.  In the 
February 2003 statement, the Veteran's VA physician notes 
that he reported having hypertension in service; that he 
currently has hypertension; and that his current hypertension 
"may be the continuation" of his in-service hypertension.  
The August 2003 VA examiner, who diagnosed hypertension with 
early hypertensive cardiac disease, stated that he had found 
no evidence of sustained hypertension or cardiac disease in 
service.  At the June 2005 hearing, the Veteran testified 
that he was informed he had borderline hypertension in 
service and that he has continued to experience hypertension 
and chest pains since service.  Finally, the April 2003 and 
July 2005 letters from the Veteran's private physician 
reflect that he has hypertension, hypertensive heart disease, 
and atrial fibrillation.  In the letters, the physician 
states that the Veteran's medical records, including service 
treatment records, reveal evidence of hypertension "which 
has progressively worsened over the years and presently 
requires pharmacologic treatment."

The evidence received since the February 1998 rating decision 
is new because it shows that the Veteran has hypertension and 
a heart disability and suggests that these disabilities began 
in service and have continued since the Veteran's retirement 
from active duty.  These facts were not established by the 
evidence previously of record.  Moreover, the Board finds 
that the new evidence is sufficient to establish a reasonable 
possibility of substantiating the claims.  In this regard, 
the Board notes the February 2003 statement and the July 2005 
letter indicate that the Veteran experienced hypertension in 
service and that his current disabilities are related to that 
in-service hypertension.  Accordingly, new and material 
evidence has been presented to reopen these claims.


ORDER

New and material evidence having been received, reopening of 
the claim of entitlement to service connection for 
hypertension is granted.

New and material evidence having been received, reopening of 
the claim of entitlement to service connection for a heart 
disability is granted.


REMAND

The record contains conflicting medical opinions regarding 
the etiology of the Veteran's hypertension and heart 
disability.  The February 2003 statement from the VA 
physician notes that the Veteran's current hypertension may 
be a continuation of his in-service hypertension.  However, 
this opinion is based on the Veteran's self-reported history 
of in-service hypertension; there is no evidence that the 
physician reviewed the Veteran's service treatment records or 
evaluated his in-service symptomatology before forming an 
opinion.  The August 2003 VA examiner, who did review the 
service treatment records, opined that there was no evidence 
of sustained hypertension or cardiac disease in service.  
However, the Veteran's private physician, who also reviewed 
these records, indicated that the Veteran had hypertension in 
service which had progressively worsened in the ensuing 
years.

Both the VA examiner and the Veteran's private physician 
reviewed the claims folder, including service treatment 
records, before rendering their opinions.  However, neither 
physician adequately addressed the significance of the 
elevated blood pressure readings recorded in the Veteran's 
service treatment records or the apparent resolution of those 
elevated readings at the time of the Veteran's retirement 
from active duty.  Therefore, the Board has determined that a 
new VA examination is necessary.  See 38 C.F.R. § 3.159(c)(4) 
(2006); see also Charles v. Principi, 16 Vet. App. 370 
(2002).

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The Veteran should be afforded an 
examination by a physician with 
appropriate expertise to determine the 
nature and etiology of his hypertension 
and any currently present heart 
disorders.  The claims folder must be 
made available to and reviewed by the 
examiner.  Any indicated studies should 
be performed.

Based on the examination results and 
the review of the claims folder, the 
examiner should provide an opinion with 
respect to the Veteran's hypertension 
as to whether there is a 50 percent or 
better probability that the disorder is 
etiologically related to his active 
service, to include the elevated 
readings recorded in the service 
treatment records.  The examiner also 
should provide an opinion with respect 
to each currently present heart 
disorder as to whether there is a 50 
percent or better probably that the 
disorder is etiologically related to 
the Veteran's active service.  The 
rationale for each opinion expressed 
must be provided.  

2.  The RO or the AMC also should 
undertake any other development it 
determines to be warranted.

3.  Then, the RO or the AMC should 
readjudicate the claims for service 
connection for hypertension and a heart 
disability.  If the benefits sought on 
appeal are not granted to the Veteran's 
satisfaction, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and 
provided an appropriate opportunity to 
respond before the claims folder is 
returned to the Board for further 
appellate action.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  

No action is required of the Veteran until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


